Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant's election with traverse of claims 1-17 in the reply filed on 11/09/2021 is acknowledged.  The traversal is on the ground(s) that the search would not constitute a burden.  This is not found persuasive because the search and prosecution of method, product, and apparatus claims presents a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 18-20 are withdrawn from consideration as being directed to a nonelected invention.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 7 line 2, the phrase “such as gel, hydrogel or sol-gel” is deemed vague and confusing as to whether this is required or not. 
In claim 8 line 3, the phrase “such as chemical vapor deposition or atomic layer deposition” is deemed vague and confusing as to whether this is required or not.  The same issue applies to claims 12 and 17.
	In claim 9 lines 1-2, the terms “the particulate” and “the gaseous species” lack antecedent basis and/or are confusing as to what said terms are referring to.  The same issue applies to independent claim 13, from which claims 14-17 depend.
	In claim 9 line 4, the phrase “such as ALD precursors” is deemed vague and confusing as to whether this is required or not.
	In claim 13 line 9, from which claims 14-17 depend, the term “the surface” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-9, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (2013/0011318).
Nakatani discloses a method for producing metal oxide nanofibers (title) in which silicon dioxide materials can be formed into nanofiber shape by vaporized substrate deposition (0002).  Specifically, a Si substrate is fired to evaporate Si from the Si substrate thereby forming fiber-shaped SiO2 by using the Si as a raw material (0002).  However, the reference remains silent on essentially liquid.
It is noted that Nakatani teaches that rate of liquid-phase aggregation affects formation conditions (0030).  One skilled in the art would reasonably expect that certain factors affect vaporized substrate deposition including the fluidity of SiO.  Hence, it would have been obvious to utilize an essentially liquid substrate initially with the expectation of success because Nakatani teaches that liquid-phase aggregation affects formation.
Regarding claim 2, Nakatani teaches heating a substrate which evaporates material (0005).
Regarding claim 3, Nakatani teaches a silicon substrate and formation of silicon dioxide (0002).
Regarding claim 4, Nakatani teaches a metal substrate (0005).

Regarding claim 6, the applicant requires an essentially liquid substrate.  It is noted that Nakatani teaches that rate of liquid-phase aggregation affects formation conditions (0030).  One skilled in the art would reasonably expect that certain factors affect vaporized substrate deposition including the fluidity of SiO and hence would have been obvious to utilize an essentially liquid substrate.
Regarding claim 8, Nakatani teaches CVD (0006, 0011).
Regarding claim 9, Nakatani teaches particles (0010-0011).
Regarding claim 12, Nakatani teaches a second coating (0045).

In independent claim 13, the application requires encapsulating, obtaining a substrate, and producing particulates.  Nakatani teaches deposition (0002), providing a substrate (0004), and particle (0010-0011).
Regarding claim 14, Nakatani teaches a second coating (0045).
Regarding claim 15, the applicant requires changes in density and/or porosity.  Since, Nakatani teaches vaporized substrate deposition, this change would be inherent to the claimed deposition process.
Regarding claim 16, Naktatani teaches a metal substrate (0005).
Regarding claim 17, Nakatani teaches CVD (0006, 0011).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (2013/0011318) in view of Chen et al. (2014/0144323).  Nakatani fails to teach the claimed substrate.
Chen teaches a method for forming a silica-like membrane (title) in which sol-gel is coated on the substrate.  It would have been obvious to utilize a sol-gel substrate in Nakatani with the expectation of success because Chen teaches of forming silica on a sol-gel substrate.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (2013/0011318) in view of Voelcker et al. (2018/0154019).  Nakatani fails to specifically teach a biodegradable substrate.
It is noted that Nakatani teaches a Si substrate (0002).  Voelcker teaches a silicon substrate is biodegradable (0022).  One skilled in the art would realize that Nakatani’s Si substrate is biodegradable.  Regardless, to utilize Voelcker’s biodegradable silicon substrate in Nakatani would have been obvious with the expectation of success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (2013/0011318) in view of Shalev et al. (2018/0296494).  Nakatani fails to teach the claimed substrate.
Shalev teaches a method of depositing a film (title) using a pharmaceutical substrate (0107).  It would have been obvious to utilize a pharmaceutical substrate in Nakatani with the expectation of success because Shalev teaches of using a pharmaceutical substrate in a deposition process.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        12/04/2021